Citation Nr: 0925072	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  00-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Marfan's syndrome.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for a right knee 
condition.

7.  Entitlement to service connection for a left knee 
condition.

8.  Entitlement to service connection for a heart condition.

9.  Entitlement to service connection for polyarthritis and 
gout.

10.  Entitlement to service connection for chronic headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from January 2, 1971 
to August 5, 1971.  He also served over 22 years with Reserve 
components at various times until June 1997.

The issues listed on page 1 and the information set forth 
above and below have been gleaned from the Board's January 
2006 drafting notes.

The appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that determined that a claim of 
entitlement to service connection for Marfan's syndrome was 
not well grounded.  The appeal also arises from a September 
2000 RO rating decision that determined that claims of 
entitlement to service connection for PTSD and for hearing 
loss were not well grounded.  The appeal also arises from an 
October 2004 RO rating decision that denied claims of 
entitlement to service connection for generalized 
polyarthritis and gout, for low back pain, for right and left 
knee conditions, for a heart condition, for headaches, and 
for tinnitus.  

The Board of Veterans' Appeals (Board) received this case 
from the RO.  In April 2006, the Board forwarded the claims 
files to the Department of Veterans Affairs (VA) Nebraska-
Western Iowa Health Care System and requested a Veterans 
Health Administration medical opinion addressing the etiology 
of Marfan's syndrome.  Since then, the Veteran's claims file 
or files have been lost or misplaced.  VA's search for the 
files has been fruitless.  The Veteran has been notified of 
this unfortunate circumstance and has assisted in rebuilding 
the file by forwarding additional medical records and other 
evidence to the Board.  These records are associated with the 
temporary files that accompany this remand.  

The Board must remand the case to the RO for reconstruction 
of the claims file, re-adjudication of the claims, and, 
perhaps, another local search for the claims files, in case 
they have been returned to the Nashville RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is 
required.


REMAND

Concerning service connection for PTSD, the Board's previous 
drafting notes reflect the following:
  
  Background
  
    The Veteran's service personnel records reflect that 
he served in Vietnam from January 2, 1971, to August 5, 
1971.  While in Vietnam, he was assigned to the 572 
Transportation Company as a wheeled vehicle repairman.  
On January 18, 1971, he was reassigned to the 446th 
Transportation Company as a driver.  He participated in 
an unnamed campaign, according to his DA Form 20.
     
     In June 1971, the Veteran was awarded the Bronze 
Star Medal for meritorious service "in connection with 
military operations against a hostile force in the 
Republic of Vietnam."  A citation to accompany the 
award of the Bronze Star Medal states, "His rapid 
assessment and solution of numerous problems inherent 
in a combat environment greatly enhanced the allied 
effectiveness against a determined and aggressive 
enemy."  
     
  The Veteran's service treatment records do not reflect 
complaint or treatment for a mental disorder.  His 
separation examination report reflects that he was 
normal psychiatrically; however, there is no report of 
medical history upon which the Veteran might have 
reported any ailment (one claimed stressor is a 
physical assault).  The separation examination report 
reflects that the Veteran considered himself in "poor 
health." 
     
  In August 1999, the Veteran requested service 
connection for PTSD.  In September 1999, he reported 
that his stressors included having been a driver and 
gunner on convoys in Vietnam.  He reported that he came 
under fire quite often.  He witnessed dead bodies, 
apparently victims of being hit by other trucks.  He 
reported an assault at a mess hall.  He reported fear 
of being overrun by the enemy.
     
  VA outpatient treatment reports reflect assessments of 
PTSD and rule-out PTSD at various times beginning in 
1999.  In August 1999, the Veteran reported nightmares 
of combat.  
     
  In September 2000, the Veteran added as a stressor the 
fact that there was racial tension on the base and 
everyone was armed.  He reported continued nightmares.  
In March 2001, a VA staff psychiatrist offered 
assessments of PTSD and dysthymia.  PTSD symptoms were 
war-related.  An April 2001 VA intake summary reflects 
that the Veteran recalled losing friends in Vietnam, 
including a subordinate.  The Veteran had to pack up 
the dead soldier's personal property and send it to his 
family.  He recalled having been shot at by snipers on 
a convoy.  
      
  In July 2001, a VA clinical psychologist felt that the 
Veteran had PTSD "as a result of military service." 
     
  The Veteran underwent a VA PTSD examination in 
February 2002.  The VA psychiatrist reviewed the claims 
file and noted that there was no previous compensation 
and pension examination addressing PTSD, but that the 
Veteran had been thoroughly and comprehensively 
evaluated for PTSD by VA staff clinicians.  The 
psychiatrist felt that unrelated medical problems were 
the primary contributor to the Veteran's depression and 
that traumatic stress was secondary.  The Axis I 
primary diagnosis was mood disorder due to general 
medical condition, with depressive features.  The 
secondary Axis I diagnosis was PTSD, delayed, 
conditional.  
     
  In March 2002, the Veteran reported having 
participated in dangerous convoys through enemy-held 
areas of Vietnam.  He reported coming under small arms 
and mortar attack in February 1971 near Cu Chi.  He was 
pulling a tanker loaded with fuel and several of its 
tires were shot out.  When fuel began leaking out, he 
dropped the trailer and fled.  He reported that a buddy 
was killed near Bien Hoa in March or April 1971.  His 
nickname was Marlin.
     
  In November 2003, the Army's Center for Research of 
Unit Records (CRUR) verified that a driver named by the 
Veteran was killed in a vehicle accident near Bien Hoa 
in May 1971.
     
  In April 2004, the Veteran claimed that he had 
participated in combat. 
     
  A February 2004 VA clinical psychologist's report 
reflects that the diagnoses were PTSD and major 
depression, recurrent, severe.  PTSD was diagnosed 
again in June and December 2004.  
     
  In April 2004, a service comrade reported having seen 
the Veteran in Vietnam in April 1971 at which time the 
Veteran had several visible facial injuries.   
     
  In December 2004, a VA clinical psychologist reported 
that the alleged racial assault on the Veteran while in 
Vietnam, if verified, would meet the traumatic stressor 
criterion for a PTSD diagnosis.

The Board's drafting notes also contain the following 
information concerning the claims for service connection for 
hearing loss disability and tinnitus:  

     In November 2003, a VA examiner offered 
impressions of high frequency sensorineural hearing 
loss in each ear and opined that the Veteran's 
hearing loss was at least as likely as not due to 
noise exposure during active military service.  No 
audiometric data was supplied, however.  Because 
service connection for a hearing loss disability 
requires audiometric data that meets the criteria 
set forth at 38 C.F.R. § 3.385, a remand for a VA 
audiometry evaluation is indicated.  
     
     The Veteran has also claimed entitlement to 
service connection for tinnitus; however, he has not 
been evaluated by an ear-nose-throat (ENT) physician 
to determine the nature and etiology of his claimed 
tinnitus.  VA's duty to assist includes obtaining a 
medical opinion where necessary to make a decision.  

The Board's January 2006 drafting notes reflect that all 
other service connection claims were to be held in abeyance 
pending the outcome of the Veterans Health Administration 
medical opinion.  The drafting notes also reflect that the 
Veteran testified before an RO hearing officer in 2002. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should search its own facility 
in an attempt to locate the original 
claims file.  The correct claim number (as 
captioned in this decision) should be used 
in searching for the claims file.  
Documentation of the search efforts should 
be made and associated with the claims 
file.

2.  If the original claims file cannot be 
obtained, the AOJ should attempt to 
reconstruct all of the missing records, to 
the extent possible, and obtain a copy of 
the Veteran's DD Form 214 and service 
personnel records from the service 
department.  The missing documents should 
include all rating decisions and 
notification letters, VA examination 
reports, service treatment records, the 
Veteran's claims received by the AOJ, copy 
of hearing transcript in 2002, a notice of 
disagreement, a September 2004 substantive 
appeal, rating decisions, statements of 
the case and supplemental statements of 
the case.

All reconstruction efforts should be 
documented and associated with the claims 
file along with additional procedures that 
the AOJ finds appropriate for 
reconstructing the claims file.

3.  The claims should then be developed 
and readjudicated as necessary.  For any 
benefit sought that remains after 
adjudication, a supplemental statement of 
the case should be issued and the Veteran 
and his representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he 
receives further notice.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





